                                                                                                                    FILED
                                      UNITED STATES DISTRICT COURT                                                  FEB 1 4 2020
                                    DISTRICT OF MONTANA GREAT FALLS DIVISION
                                                                                                               Clerk, U.S District Court
                                                                                                                 District Of Montana
 UNITED STA TES OF AMERICA                                                     JUDGMENT IN A CRIMI!llMFtil.llSE

 V.
                                                                                Case Number: CR 19-84-GF-BMM-3
 JOSUE BERMUDEZ-LOPEZ                                                           USM Number: 17864-046
                                                                                Daniel Donovan
                                                                                Defendant's Attorney



THEDEFE NDANT:
 0     pleaded guilty to count(s)                             4 of the Indictment
       pleaded nolo contendere to count(s) which was
 •     acceoted b the court
       was foun d guilty on count(s) after a plea ofnot
 •     2uiltv

The defendant is adjudicated guilty of these offenses:
 Title & Sectio n / Nature of Offense                                                                  Offense Ended

 8 u.s.c. § 132 4(a)(l)(A)(ii)        Transportation Of Illegal Aliens                                 11/17/2019               4
 and 18 U.S.C. §2


The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of I 984.


 •     The defe ndant has been found not guilty on count(s)
 0     Count(s) I   D   is   D   are dismissed on the motion of the United States

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.




                                                                   Brian Morris
                                                                   United States District Judge
                                                                   Name and Title of Judge

                                                                     February 13, 2020
                                                                   Date        ---------
 AO 245B (Rev. 11/19) Judgment in a Criminal Case                                                                Judgment -- Page 2 of 7

DEFENDANT:                 JOSUE BERMUDEZ-LOPEZ
CASE NUMBER:                CR 19-84-GF-BMM-3

                                                      IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

 Four (4) months as to Count 4. Upon his release from custody, it is ordered that the defendant be remanded to the custody and control
of the Bureau of Immigration and Customs Enforcement, as it has been established he is an alien who might be subject to deportation
proceedings.

 D     The court makes the following recommendations to the Bureau of Prisons:




 ~     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:


          D    at                                   D       a.m.      D     p.m.       on

          D     as notified by the United States Marshal.

 D     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          D     before 2 p.m. on
          D     as notified by the United States Marshal.
          D     as notified by the Probation or Pretrial Services Office.



                                                               RETURN
I have executed this judgment as follows:


        Defendant delivered on _ _ _ _ _ _ _ _ _ _ _ to


at _ _ _~ - - - - - - - - ~ with a certified copy of this judgment.




                                                                      UNITED STATES MARSHAL

                                                                      By:
                                                                      DEPU~TY=u~N~l=T=ED~sT=A~T=E=s~M7 A~RS=H~A7L_ _ _ _ _ _ _ _ __
 AO 245B (Rev. 11/19) Judgment in a Criminal Case                                                                    Judgment -- Page 3 of 7

DEFENDANT:                  JOSUE BERMUDEZ-LOPEZ
CASE NUMBER:                CR 19-84-GF-BMM-3

                                                  SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of: one (I) year. While on supervised
release, the defendant shall not enter the United States without proper application to and receiving permission from the Bureau of
Immigration and Customs Enforcement. The term ofsupeivised release will be 'inactive' while the defendant is not residing in the
United States. If the defendant returns to the United States, legally or illegally, within 72 hours of return, the defendant is to report in
person to the nearest United States Probation Office and shall be subject to active supervised release supervision.

                                              MANDATORY CONDITIONS

 I.   You must not commit another federal, state or local crime.
 2.   You must not unlawfully possess a controlled substance.
 3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
      from imprisonment and at least two periodic drug tests. thereafter, as determined by the court.
            D     The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                  substance abuse. (check if applicable)
 4.   D     You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
            of restitution. (check if applicable)
 5.   181   You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.   D     You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
            seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
            you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.   D     You must participate in an approved program for domestic violence. (check if applicable)

          You must comply with the standard conditions that have been adopted by this court as well as with any additional
 conditions on the attached page.
 AO 245B (Rev, 11/19) Judgment in a Criminal Case                                                                  Judgment•· Page 4 of7


DEFENDANT:                 JOSUE BERMUDEZ-LOPEZ
CASE NUMBER:                CR 19-84-GF-BMM-3

                               STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment. unless the probation officer instructs you to report to a different probation office or within a different time
frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. Ifnotifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware ofa change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.
 8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
 probation officer.
 9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
 10. You must not own. possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e .• anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
 lasers).
 11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
 without first getting the permission of the court.
 12. If the probation officer determines that you pose a risk to another person (including an organiz.ation), the probation officer may
 require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
 person and confirm that you have notified the person about the risk.
 13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a
written copy of this judgment containing these conditions. I understand additional information regarding these
conditions is available at https://www.mtp.uscourts.gov/post-conviction-supervision.


 Defendant's Signature                                                                              Date
 AO 245B (Rev. 11/19) Judgment in a Criminal Case                                               Judgment •· Page 5 of 7


DEFENDANT:                JOSUE BERMUDEZ-LOPEZ
CASE NUMBER:               CR 19-84-GF-BMM-3

                                 SPECIAL CONDITIONS OF SUPERVISION

I.      You must submit your person, residence, place of employment, vehicles, and papers, to a search, with or
        without a warrant by any probation officer based on reasonable suspicion of contraband or evidence in
        violation of a condition of release. Failure to submit to search may be grounds for revocation. You must
        warn any other occupants that the premises may be subject to searches pursuant to this condition. You
        must allow seizure of suspected contraband for further examination.

2.      You must surrender to U.S. Immigration and Customs Enforcement and follow all their instructions and
        reporting requirements until any deportation proceedings are completed.

3.      You must seek proper documentation from U.S. Immigration and Customs Enforcement authorizing you
        to work in the United States.

4.       If you are ordered deported from the United States, you must remain outside the United States, unless
         legally authorized to re-enter. If you re-enter the United States, you must report to the nearest probation
         office within 72 hours after you return.
AO 245B (Rev. 11/19) Judgment in a Criminal Case                                                                          Judgment -- Page 6 of 7


DEFENDANT:                    JOSUE BERMUDEZ-LOPEZ
CASE NUMBER:                  CR 19-84-GF-BMM-3

                                        CRIMINAL MONETARY PENALTIES
     The defendant must oav the total criminal monetarv oenalties under the schedule ofoavments.
                               Assessment                 JVTA               ~                   Fine                               Restitution
                                                  Assessment**        Assessment•
 TOTALS                           WAIVED                    NIA                NIA           WAIVED                                          NIA

            •               The determination of restitution is deferred until
                            (A0245C) will be entered after such determination.
                                                                                An Amended Judgment in a Criminal Case

            •               The defendant must make restitution (including community restitution) to the following payees in the
                            amount listed below.
         If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment. However, pursuant to 18 U.S.C.
         § 3664(i), all nonfederal victims must be paid before the United States is paid.




 D     Restitution amount ordered pursuant to plea agreement $
 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
       the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(!). All of the payment options on Sheet 6 may be
       subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:
       D the interest requirement is waived for the          D fine                            D restitution
        D       the interest requirement for the                D     fine                            D     restitution is modified as follows:

• Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
•• Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22
*** Findings for the total amount of losses are required under Chapters I09A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
 AO 2458 (Rev. 11/19) Judgment    in a Criminal Case                                                                         Judgment -- Page 7 of 7

DEFENDANT:                    JOSUE BERMUDEZ-LOPEZ
CASE NUMBER:                  CR 19-84-GF-BMM-3

                                                 SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     D     Lump sum payments of$ _ _ _ _ _ _ _ _ _ due immediately, balance due

       •     not later than                                      , or

       •     in accordance with           0      C,          0          D,      D      E,or
                                                                                                   •       F below; or

 B     D Payment to begin immediately (may be combined with                     D      C,           D      D,or               D      F below); or

 C     D     Payment in equal ______ (e.g., weekly, monthly, quarterly) installments of$ _ _ _ _ _ over a period of
             _______ (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment;
             or

 D     D     Payment in equal 20 (e.g., weekly, monthly, quarterly) installments of$ _ _ _ _ _ over a period of
             _______ (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after release from
             imprisonment to a term of supeivision; or

 E     D     Payment during the term of supervised release will commence within ______ (e.g., 30 or 60 days) after release
             from imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that
             time; or

 F     D     Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

  D    Joint and Several
       See above for Defendant and Ce>-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and
       Several Amount, and corresponding payee, if appropriate.

        D Defendant shall receive credit on his restitution obligation for recovery from other defendants who contributed to the same
        loss that gave rise to defendant1s restitution obligation.
  D     The defendant shall pay the cost of prosecution.
  D     The defendant shall pay the following court cost(s):
  D     The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (I) assessment. (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5) fine
principal, (6) fine interest, (7) community restitution, (8) JVTA Assessment, (9) penalties, and (10) costs, including cost of prosecution and court
costs.
